Citation Nr: 0516904	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  99-18 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA 
widow's pension benefits in the calculated amount of 
$18,571.00, plus accrued interest thereon.

ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1968.  The veteran died in July 1985.  The 
appellant is the veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from on appeal of an April 1999 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO) 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to 38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 
1.963(b) (2004), an applicant has 180 days from the date of 
notification of an indebtedness in order to request relief 
from recovery of overpayments from pension benefits.  The 
180-day period can be extended if the individual requesting a 
waiver demonstrates that there was a delay in the receipt of 
the notice as a result of an error by VA or the postal 
authorities or due to other circumstances beyond her control.  
If the requester substantiates a delay, the 180-day period 
shall be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. §§ 
1.963(b), 3.1(q) (2002).

In this case, the appellant claims entitlement to waiver of 
recovery of an overpayment of widow's pension benefits in the 
calculated amount of $18,571.00, plus accrued interest 
thereon.  She contends that the alleged overpayment was not 
properly created, and she disputes the finding that she 
received earnings and other income in 1994 through 1996 in 
the amounts stated by the RO.  She also maintains that undue 
hardship would result if she were required to repay the 
overpayment.

The April 1999 Committee decision denied the appellant's 
claim on grounds that she failed to file a timely claim of 
entitlement to waiver.  Specifically, the Committee indicated 
that VA's Debt Management Center notified the appellant of 
the overpayment and her right to request waiver of recovery 
in 1997, and that the claim for waiver was bared as being 
untimely.  The appellant's claims file, however, does not 
contain a copy of the 1997 Debt Management Center's 
notification letter.  Accordingly, further development is 
required to secure a copy of the letter in question.

If the notice letter cannot be secured, it must be assumed 
that the appellant filed a timely claim for waiver.  In such 
an event, the Board notes that the April 1999 decision and 
other subsequent VA documents do not explain how the 
overpayment amount of $18,571 was determined.  Thus, an audit 
of the appellant's account is in order.  In this latter 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that when a debtor requests waiver of 
an overpayment and also asserts that the underlying debt is 
invalid, VA must resolve both matters.  Schaper v. Derwinski, 
1 Vet. App. 430 (1991).  Further, the question whether the 
overpayment at issue was properly created is inextricably 
intertwined with the issue of the appellant's entitlement to 
waiver of recovery of the overpayment.  Id at 
433-4.

Finally, in the event that the appellant's claim of 
entitlement to waiver of recovery is found to have been 
timely appealed then the appellant should be requested to 
complete and submit to VA an up to date financial status 
report. 

Accordingly, this case is REMANDED for the following:

1.  The RO should associate with the 
appellant's claims file a copy of the 
Debt Management Center's 1997 notice 
creating the overpayment in the amount of 
$18,571, plus accrued interest thereon.  
All efforts to secure this notice must be 
documented in the claims folder.

2.  If a copy of the notice cannot be 
obtained, the RO must assume that the 
appellant filed a claim of entitlement to 
waiver on a timely basis.  The RO should 
then prepare an audit of the appellant's 
account, and request that she submit an 
updated financial status report.  
Thereafter, the RO should readjudicate 
whether the debt in question was properly 
created, and if so, whether waiver of 
recovery of the indebtedness is in order 
in light of the evidence.  The RO must 
provide complete reasons and bases for 
any decision reached.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


